Citation Nr: 0714171	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-03 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a neck injury.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Chicago, Illinois.

The June 2003 rating decision on appeal denied service 
connection for PTSD and declined to reopen the veteran's 
claim of entitlement to service connection for a neck injury. 

The Board notes that the veteran filed a Notice of 
Disagreement (NOD) with the June 2004 denial of a bilateral 
shoulder condition.  Though the RO issued a Statement of the 
Case (SOC) in March 2005, the veteran did not perfect his 
appeal, and thus this issue is not before the Board.

The issue of whether new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to 
service connection for a neck injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible, verifying evidence of the veteran's 
stressors.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
duty.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R.             
§3.303(b) (2006).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R.        
§3.303(d) (2006).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2006). 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.   
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

The veteran has a diagnosis of PTSD.  The disorder is 
attributed to the veteran's service in Vietnam.  However, 
"[j]ust because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  See Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  A finding that the veteran engaged in 
combat with the enemy during active service, or independent 
evidence which confirms his account of in-service stressors 
is necessary to establish service connection for PTSD. 

The veteran has reported extremely vague stressors that 
allegedly took place during his time in service.  He stated 
that he was subject to constant stress during service from 
the years of 1966 to 1969.  He claimed that his unit was the 
target of rocket attacks and that he witnessed vehicles being 
blown up by land mines, resulting in the injury and death of 
soldiers.  The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet.  App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991). 

A determination as to whether the veteran is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that:

"[w]here it is determined, through 
recognized military  citations or other 
supportive evidence, that the veteran  
was engaged in combat with the enemy and 
the claimed stressors are related to 
such combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their 
actual occurrence and no further 
development for corroborative evidence 
will be required, provided that the 
veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 
'consistent with the circumstances, 
conditions, or hardships of [combat] 
service.'"

See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the veteran was engaged in combat with the enemy.  See 
Zarycki.

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the veteran 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  The fact that the veteran served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.   Id.  Moreover, a general 
statement in the veteran's service personnel records that he 
participated in a particular operation or campaign would not, 
in itself, establish that he engaged in combat with the enemy 
because the terms "operation" and "campaign" encompass both 
combat and non-combat activities.  Id.  Whether or not a 
veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id.  The veteran's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the veteran's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The record does not support a finding that the veteran was in 
combat.  The veteran is not the recipient of an award or 
citation that indicates that he was in combat in Vietnam.  
Review of the veteran's personnel records does not indicate 
combat experience.  The veteran's records indicate that he 
was a radio operator and carrier during his time in Vietnam.

The RO has, on several occasions, requested more detailed 
information about the veteran's experiences.  The veteran has 
not responded.  This will be discussed in the Veterans Claims 
Assistance Act section, infra.  As a result, the Board is 
left with only the veteran's service personnel records, which 
record only that he was a radio operator and carrier.

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, the veteran submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also, Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are 
distinguishable because there is no independent evidence that 
the veteran engaged in combat.  VA has been unable to obtain 
additional information regarding the veteran's alleged 
stressors through the Joint Service Center for Unit Records 
and Research (JSCURR), as the veteran has never identified a 
particular time period or situation as a stressor that could 
be verified.  

The only evidence of record that the veteran engaged in 
combat with the enemy is his own testimony.  The Board finds 
that the veteran did not engage in combat with the enemy.   
See VAOPGCPREC 12-99.  Concordantly, the Board also finds 
that the preponderance of the evidence is against 
verification of combat as the veteran's claimed stressor.

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  See Cohen v. Brown, 10 Vet. App 128, 147 
(1997) (citing Moreau, 9 Vet. App. at 395).  As noted above 
however, the veteran has failed to provide any specific 
information that could verify his alleged stressors.  The 
Board notes that the duty to assist is not always a one-way 
street.  If the veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood, supra.

In short, the Board finds that the preponderance of the 
evidence is against verification of any of the veteran's 
stressors.  The law requires verification; therefore the 
claim for service connection for PTSD is denied.  See 38 
C.F.R.          § 3.304(f) (2006).  As the claim fails for 
lack of a credible, verified stressor, further inquiry into a 
nexus between the PTSD and the stressor is moot.


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  See Gilbert, 1 Vet. App. at 53. 

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

Letters dated December 2002, January 2003, and March 2003 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The December 2002, 
January 2003, and March 2003 letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  Private medical records identified by the veteran have 
been obtained, to the extent possible.

The Board notes that the RO's letters did not specifically 
inform the veteran of the three elements of service 
connection.  Nevertheless, as a practical matter, the Board 
finds that he was notified in the December 2002 letter of the 
need to provide evidence of an in-service stressor.  Given 
that the decision turns on the presence of an in-service 
stressor, the Board finds that the veteran was not prejudiced 
by the fact that the elements of service connection were not 
specifically stated in the VCAA letters. 

The duty to assist is not always a one-way street.  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  The veteran 
did not provide any additional information regarding a 
specific time frame when his alleged stressors occurred.  
Without this information, VA is unable to assist the veteran 
further with his claim.  See Wood, supra.

The veteran was afforded a medical examination to obtain an 
opinion as to whether he currently suffers from PTSD.  Cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004) ("Because 
some evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and because a post-service medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.").  Further examination or opinion is not needed 
on the PTSD claim because, at a minimum, an examination could 
not provide verification of in-service stressors, which is 
exactly what is at issue in this case. This is discussed in 
more detail above.


Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, the Board may 
proceed to consider the merits of the claim, as indicated 
above.  

As there is no indication of any failure on the part of the 
VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

After a thorough review of the claims folder, the Board has 
determined that this case must be remanded for further 
adjudication regarding the issue of whether new and material 
evidence has been submitted sufficient to reopen a claim of 
entitlement to service connection for a neck injury.

The Court held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Moreover, the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied. In such cases, the Court in Kent 
stated that the VCAA requires the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

The Board finds that the notice letters sent to the veteran 
in December 2002, January 2003, and March 2003 did not comply 
with the requirements under Kent.  That is, the claimant was 
not provided information as to the requirement of submitting 
new and material evidence to reopen the claim, nor was he 
provided information as to the basis of the prior denial of 
the claim.  Therefore, this case must be remanded with regard 
to the veteran's claim to reopen for service connection for a 
neck injury.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice of the VA's duties to 
notify and to assist, in compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
on the neck claim.

2. Thereafter, regardless of whether the 
veteran responds to the above letter, the 
RO should readjudicate the appealed 
issue. If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
applicable time to respond.



The case should be returned to the Board for further 
appellate review, if in order.  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


